
	
		II
		111th CONGRESS
		1st Session
		S. 635
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Wild and Scenic Rivers Act to designate a
		  segment of Illabot Creek in Skagit County, Washington, as a component of the
		  National Wild and Scenic Rivers System. 
	
	
		1.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding
			 at the end the following:
			
				(__)Illabot Creek,
				WashingtonThe 14.3 mile
				segment from the headwaters of Illabot Creek to 1,000 feet south of and at no
				point closer than 200 feet from the Rockport-Cascade Road, flowing through
				lands managed by the U.S. Forest Service, Washington State Department of
				Natural Resources, and Seattle City Light, to be administered by the Secretary
				of Agriculture as follows:
					(A)The 4.3 mile segment from the headwaters of
				Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild
				river.
					(B)The 10 mile
				segment from the boundary of Glacier Peak Wilderness to 1,000 feet south of
				Rockport-Cascade Road as a recreational
				river.
					.
		
